Citation Nr: 1119949	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-39 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son, R.Y.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to October 1985.  The Veteran died in January 1990.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) from a March 2005 and a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The Board acknowledges that the RO certified to the Board an issue of whether there was clear and unmistakable error (CUE) in a November 2006 rating decision which denied entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151.  No testimony was taken on this issue at the Board hearing.  The Board finds, based on a review of the claims file, that such an issue is not properly before the Board for adjudication.  Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted in the absence of CUE.  A motion for revision based on CUE is a collateral attack of a final decision.  As the November 2006 decision was not final when the appellant submitted her correspondence alleging CUE, the RO construed it as a Notice of Disagreement (NOD), and the appellant perfected her appeal with respect to the § 1151 issue.  Hence, the issue from the November 2006 rating decision is on appeal before the Board, and the November 2006 decision is not yet final.  

The Board also notes that the appellant has made allegations of CUE in the denial of her claim for entitlement to service connection for the cause of the Veteran's death.  The appellant's claim was denied in 1990, 1995, 2000, 2002, and March 2005.  The March 2005 rating decision is currently on appeal.  To establish a valid CUE claim, a moving party must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied. See Russell v. Principi, 3 Vet. App. 310 (1992).  The moving party must assert more than a disagreement as to how the facts were weighed or evaluated. Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  An August 2004 statement by the appellant alleges CUE, but does not state with specificity as to which of the four final decisions it pertains.  At this point, a valid CUE claim is not before the Board.   

In October 2007, the appellant testified before a Decision Review Officer in Waco, Texas.  A transcript of that hearing is of record.

In February 2011, the appellant and a witness testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

The newly reopened issue of entitlement to service connection for the cause of death of the Veteran and the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2002 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  Some of the evidence submitted subsequent to the December 2002 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

Evidence received since the December 2002 RO decision that denied service connection for the cause of the Veteran's death, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in September 2004, VA informed the appellant of what evidence was required to substantiate the claim, of her and VA's respective duties for obtaining evidence, of the reason for the prior denial.  The notice did not inform her of the criteria for assignment of an effective date.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was not provided prior to the initial AOJ adjudication denying the claim, the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  The Board finds that the appellant has not been prejudiced by the lack of notice with regard to an effective date.  In the decision below, the Board reopens the appellant's claim, and remands it for further development.  The AOJ will be responsible for providing corrective VCAA notice at that time. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), a transcript of an Inquest, newspaper and internet articles, and VA and private medical records and opinions.  Additionally, the claims file contains the statements of the appellant and the Veteran's son in support of the appellant's claim, to include their testimony.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain prior to reopening the claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain prior to reopening the claim.  

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Court has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  See also Wakeford v. Brown, 8 Vet. App. 237 (1996).  

Evidence of record at time of last final denial

Historically, the appellant's claim was denied in April 1990 because the evidence of record reflected that the Veteran had committed suicide after an argument with his wife.  The claim was again denied in 1995, 2000, and 2002.  The appellant's claim was denied in December 2002 because no new and material evidence had been received.  The appellant did not file a timely substantive appeal to the December 2002 rating decision and it became final. 

The evidence of record at the time of the last final denial consisted of emergency room reports, autopsy/toxicology reports which reflect an overdose of propoxyphene, the Veteran's death certificates, and the statements of the appellant that her husband did not commit suicide, but may have inadvertently taken an overdose of medication.

The evidence of record also included a letter from Colonel C. stating that the Veteran's death certificate was amended by striking the word "suicide" and inserting in its place the word "undetermined" under the provision marked "other significant conditions."

The evidence included Outpatient treatment reports from January 1987 to January 1990, which reflect that the Veteran was taking Indomethacin for his knees in 1989, and Tylenol in 1988. 

A treatment record from February 1990 by Dr. W.S., copies of the Physicians' Desk Reference and prescription reference materials were also of record.

A statement from Dr. E.S., reflects his opinion that it is more likely than not that on the day in question, the Veteran was physically exhausted and that such physical exhaustion contributed to the Veteran's overdose.  A statement by pharmacist, C.B. reflects that he concurred with the opinion of Dr. E.S. with regard to the possible adverse affects.  The evidence also included a letter from Dr. A.K. in which he stated that there is a possibility that the combination of drugs which the Veteran was taking could have caused him to inadvertently take an overdose, but that he had not examined the Veteran. 


Evidence of record since the last final denial

The evidence received since the last final denial includes statements from the Veteran's son.  In a statement dated in July 2003, the son, R.Y., stated that he was present when his father picked up his prescriptions form the VA Hospital in Temple, Texas, and that his father received Darvon, Naproxen, Atenolol and Brompheniramine.  The Board notes that the son was 11 years old at the time of his father's death.

A statement dated by the appellant in July 2003 reflects that her husband may have become confused by Atenolol and overmedicated himself without realizing it.  

A statement dated by the appellant in September 2003 included an attached letter from Dr. A.K., which states that the two toxicology reports in evidence reflect that limited toxicology screens were done.  He further stated that "VA can not [sic] state with certainty that [the Veteran] did not take the drugs in question at the time of his death nor can it refute the statements made by [Dr. S., Mr. B., and the appellant.] .

A statement by the appellant dated in October 2007, reflects that her husband had previously complained of depression in October 1989, and that her husband may have received a dosage error in medication in December 1989.

The evidence of record also includes the testimony of the appellant and the appellant's, son, R.Y. , at a February 2011 Travel Board hearing.  The appellant testified that the Veteran was taking propoxyphene for his pain, that he could not drive because of his medication and that she had to go to his appointments with him for this reason.  The son testified that his father coached his basketball game the night of his death.  The statement of the appellant that her husband could not drive contradicts her numerous prior statements, in which she consistently stated that on the day of his death, the Veteran drove the appellant to work, and picked her up from work, went to the library, researched how to repair the appellant's vehicle, planned to repair the appellant's vehicle the next day, and coached a basketball game.  With regard to the statements of the son, the Board finds that the statement of the son is cumulative of evidence that was previously in the record at the time of the last final denial. 

An August 2006 formal inquest transcript, from a county in Texas is of record.  The appellant testified that on the day of the Veteran's death he drove her to, and from, work, coached a basketball game, went to the library to research how to repair her car, went to a cousins' house for dinner, and discussed plans to attend a relative's funeral.  She further testified that at approximately 11:00 or 11:30, she found her husband convulsing, and that she ran to a neighbor's home, who returned with her to her home.  She testified that she may have told someone that she had had an argument with the Veteran the evening he died.  She further testified that she may have told this to the officer on duty.  

The inquest also includes the testimony of S.M., the patrolman for the police department that responded to the Veteran's home on the night of his death.  He testified that he did not remember a neighbor at the Veteran's home.  S.M. testified that on the night in question, the wife made mention of an argument with her husband, that she reported that she had subsequently left the room, and that she found the Veteran 20 minutes later.  The patrolman further testified that it appeared that the Veteran had had some sort of overdose.  He stated that he believed that the Veteran had committed suicide.  

J.M. testified at the inquest that he provided the death certificate in January 1990.  He testified that he was the staff physician on duty at D. Army hospital on the night of the death.  He testified that when a person comes to the facility, he (J.M.) is initially unsure as to what killed the person, so the body goes to the morgue, and the pathologist and the administrative system "take over".  He further testified that he signed the amended death certificates in April 1990 after the toxicology report was completed. 

Dr. R.D. testified at the inquest that he performed the autopsy on the Veteran and did not find any organ damage or any other diseases other than a mild infection of the lungs, which was definitely not the cause of the Veteran's death.  When the toxicology results were received in March 1990, he submitted a final autopsy report which listed the cause of death as "apparent suicide" due to the overdose of narcotic analgesic and the history given to him by law enforcement who came in during the autopsy and indicated an argument between the appellant and the Veteran. 

C.B. testified at the inquest that he was a registered pharmacist and that he did not know what medication the Veteran was taking at the time of his death.  He further testified that propoxyphene is a narcotic analgesic, and that the normal dosage is probably one tablet every four to six hours.  He testified that he had signed an earlier letter regarding the Veteran's medications, but that he had no benefit of the medical records or the Veteran's history.  

A.J. testified at the inquest that he was a medical psychotherapist, who had previously prepared a psychological autopsy on the Veteran.  It was noted by the appellant that she and the Veteran had previously met A.J. at a religion class, which they were taking with their spouses.  He testified that six to eight hours before the Veteran's death, he spoke to the Veteran, and that the Veteran had no depression.  He further testified it was the neighbor who mentioned the attempted suicide to the police.  (This contention is not supported by the testimony of the appellant and the patrolman.)  He testified that he believed that the other medications which the Veteran was taking put the Veteran in a stupor, and that VA had unintentionally given the Veteran a double dose of methocarbamol prescription.     

The evidence includes a December 2006 statement by Dr. A.J. in which he reported alleged comments that another person, the judge at an inquest, had reportedly made.  

A "psychological autopsy report" by A.J. is also associated with the claims file.  In the psychological autopsy, A.J. states that the Veteran had more than 30 times the prescribed dosage of medication in his system.  He also noted that the appellant had reported that the Veteran did not show any outward signs of depression, or exhibit any of the other danger signals.  

VA medical records dated in May 1988 reflect that the Veteran was taking propoxyphene in May 1988 prior to surgery.  A May 23, 1988 doctor's order notes that there is to be surgery the next day and that the Veteran was to take Atenolol and Tylenol that evening, but the record does not note propoxyphene.  A May 24, 1988 medical note reflects that the Veteran had surgery for derangement of the right knee.  Records after May 23, 1988 do not reflect propoxyphene.  No VA medical records after the May 1988 surgery reflect that the Veteran was prescribed, or was taking, propoxyphene.  

A Pain Management Consultation record, dated in May 2006, reflects the opinion of the clinician, that the Veteran was experiencing significant pain in both knees.  He noted that patients can continue to take increasing amounts of pain medication and eventually the pain remains unaltered, even though the amount of medication has been quadrupled.  He also noted that it is common for depression to be associated with chronic pain.

A 2004 VA medical opinion reflects the opinion of the clinician that ascribing mental incapacitation due to taking prescribed medication and related that to overdose of narcotics is clearly speculation and has no basis in fact other than stating plausibility, rather than likelihood.

The evidence also includes copies of Board decisions unrelated to the appellant and/or the Veteran, and a newspaper article.


Old and new evidence of record considered as a whole

The Board finds that the additional evidence raises a possibility of substantiating the claim.  In this regard, most of the newly received evidence is cumulative of the appellant's prior contentions that her husband did not commit suicide, and/or is highly speculative in nature.  The most significant new evidence are the VA records of May 1988 which reflect that the Veteran had taken propoxyphene in May 1988, approximately two years prior to his death.  Although, these records provide no indication that the Veteran was prescribed propoxypene by VA at the time of his death, they do raise the possibility.

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the claim is reopened, and the appeal is allowed to this extent.



REMAND

Cause of Death

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for the cause of the Veteran's death may be granted on the merits, de novo.  The claims file does not include any clinical evidence that VA prescribed the Veteran propoxyphene in the year prior to his death.  VA records from the month preceding his death indicate that he was taken off Indocin and switched to Naproxen.  They are negative for any mention of propoxyphene (Darvon).  (See December 5th  and 18th 1989 VA records.)  The Board also finds it noteworthy that an October 1989 lists the medications which the Veteran was taking as Indocin, methocarbamol, Mylanta, and Atenolol, but does not list propoxyphene.  The claims file includes correspondence from the Central Texas Veterans Health Care system which reflects that the Veteran's records were researched and that there were not any medically documented prescriptions.  The Board notes that the Veteran's Social Security Number (SSN) was not identified on the request.  The Board finds that VA should attempt to obtain, if possible, any pharmacy records, identifiable by the Veteran's SSN for January 1989 through January 1990.

If, and only if, any additional records reflect that the Veteran was prescribed propoxyphene, a medical opinion should be obtained from an appropriate VA medical provider.  The provider is requested to opine on the following areas:

1. How many times the prescribed dosage would the Veteran have had to have taken, in what period of time, in order to have had a blood level of 6.5 mg found in the autopsy?

2. What is the likelihood that the Veteran would have been mentally confused to the extent that he would have taken a fatal overdose of propoxyphene, based on the prescribed dosage of propoxyphene and prescribed dosage of any other medications.

1151

The appellant avers two bases of entitlement under 38 U.S.C.A. §1151.  First, the appellant argues that the Veteran was prescribed methocarbamol and was subsequently also prescribed Robaxin.  She contends that he was thus prescribed an overdose of methocarbamol which somehow caused him to overdose on propoxyphene.  

Second, she argues that the Veteran was depressed in October 1989, and that he was not treated for such depression.  (This argument is contradictory to the statements of A.J., and the wife's prior claims that her husband would not have committed suicide because he was in a good mental state.  Nevertheless, the appellate is entitled to argue contradictory theories of entitlement.)  An October 1989 VA record reflects that the Veteran thought his medications (Indocin, methocarbamol, Mylanta, and Atenolol), were causing depression.  

As noted above, the evidence of record includes numerous statements by the appellant, the appellant's son, and a psychotherapist that the Veteran was not depressed at the time of his death and that his overdose was accidental.  Nevertheless, the Board finds that a VA clinical opinion would be helpful.  

The clinician should opine, if possible, as to whether the Veteran's death was not the result of the Veteran's willful misconduct, but was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran and the proximate cause of death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  The examiner should consider the Veteran's VA records, to include his October through December 1989 medical records.  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which provides the appellant with the criteria for an effective date in the event that service connection is granted, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 

2.  Attempt to obtain from the Central Texas Veterans Health Care System, or the appropriate facility, a list of all pharmacy records, identifiable by the Veteran's Social Security number, if possible, for January 1989 through January 1990.  All newly associated records, if any, should be associated with the claims file.  If the above search is negative for any records, such a response should be noted in the claims file.

3.  If, and only if, any additional records reflect that the Veteran was prescribed propoxyphene in 1989 or 1990, a medical opinion should be obtained from an appropriate VA medical provider.  Any opinion should be supported by a rationale.  The provider is requested to opine on the following areas:

a.  How many times of the prescribed dosage the Veteran would have had to have taken, in what period of time, in order to have had a blood level of 6.5 mg found in the autopsy.

b.  The likelihood that the Veteran would have been mentally confused to the extent that he would have taken a fatal overdose of propoxyphene, based on the prescribed dosage of propoxyphene and prescribed dosage of any other medications.

4.  Regardless of whether any newly associated records are associated with the claims file, request a VA medical opinion as to whether the Veteran's death was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran and the proximate cause of death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  The examiner should consider the entire claims file, to include the appellant's arguments that the Veteran was prescribed methocarbamol and was subsequently also prescribed Robaxin, (See December 5 and December 18, 1989 VA records) and her contention that he was thus prescribed an overdose of methocarbamol which somehow caused him to overdose on propoxyphene.  The clinician should also consider the appellant's contention that VA should have treated the Veteran for depression, and that this failure was the proximate cause of his death.  (In this regard, the clinician should review the entire claims file, to include the October 1989 VA medical record, the testimony of A.J. at the formal inquest, (transcript page 59) and A.J.'s psychological autopsy report.)

5.  Thereafter, the RO should readjudicate the issue of entitlement to service connection for the Veteran's death and the issue of entitlement to compensation under 38 U.S.C.A. § 1151.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the appellant and her representative with an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


